Citation Nr: 1631224	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a temporomandibular joint disorder (TMJ).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996 and from May 2009 to April 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records dated in June 1996 show that the Veteran had his four wisdom teeth removed while in service.  A Report of Medical Assessment dated in March 2010 reflects a health care provider comment of TMJ.  

The Veteran was afforded a VA examination in November 2010.  The Veteran noted popping and fatigue of his jaw.  He stated that he would get headaches after chewing gum for long periods of time.  A diagnosis of TMJ syndrome was provided.  

Private treatment records dated in December 2010 note complaints of jaw pain, jaw noise, facial pain, jaw locking and fatigue, bite changes and teeth clenching by the Veteran.  Headaches, about 4 days a week, were also noted.  

At the Veteran's April 2016 videoconference Board hearing, he noted that his wisdom teeth were extracted while in service.  He stated that he suffered from popping and clicking of the jaw.  He also noted fatigue of his jaw.  He stated that he would get headaches after chewing for a long time.  He reported that he took aspirin every day.  He also noted that he wore a mouth piece to bed.  

While the November 2010 VA examiner conducted an evaluation of the Veteran's condition at the time, the VA examiner did not provide an opinion or rationale as to whether the Veteran's diagnosed TMJ was causally related to the Veteran's active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As such, the Board finds that a remand is required to accord the Veteran a new examination that adequately addresses the etiology of his claimed TMJ because the November 2010 examination report is not wholly sufficient for deciding the claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, to include records from the Bay Pines VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his jaw disability.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current TMJ disorder had its onset during, or was otherwise caused by the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


